Judgment, Supreme Court, New York County (Ruth Pickholz, J.), rendered July 15, 2006, convicting defendant, after a jury trial, of criminal mischief in the second degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously modified, on the law, to the extent of reducing the conviction to criminal mischief in the third degree and remanding the matter for resentencing, and otherwise affirmed.
Although the evidence sufficiently established a reasonable value of damage caused by defendant in excess of $250 (Penal Law § 145.05 [2]), it was legally insufficient to establish, beyond a reasonable doubt, damage in excess of $1,500 (Penal Law § 145.10). Concur—Andrias, J.P, Saxe, Williams, Gonzalez and Kavanagh, JJ.